 1

 2

 3

 4

 5

 6

 7
                           IN THE UNITED STATES DISTRICT COURT
 8
                              EASTERN DISTRICT OF CALIFORNIA
 9

10
     CLAUDIA DIAZ,                                    CASE NO. 1:19-cv-00326-DAD-EPG
11
                       Plaintiff,                     ORDER OF REFERRAL TO VDRP
12
                                                       (ECF No. 15)
13          v.

14
     FULL STEAM STAFFING LLC., et. al,
15
                       Defendants.
16

17

18

19
           Pursuant to the parties’ stipulation, electing to participate in the Court’s Voluntary Dispute
20
     Resolution Program (“VDRP”) (ECF No. 15), IT IS HEREBY ORDERED that:
21

22      1. This action is REFERRED to the VDRP.

23      2. Within fourteen (14) days of this order, the parties shall contact the Court’s VDRP

24         administrator, Sujean Park, at (916) 930-4278 or SPark@caed.uscourts.gov, to start the
25         process of selecting an appropriate neutral evaluator.
26
        3. As requested by the parties, the VDRP may proceed through the Sacramento Division.
27
        4. The parties shall carefully review and comply with Local Rule 271, which outlines the
28
                                                      1
 1        specifications and requirements of the VDRP.
 2     5. No later than fourteen (14) days after completion of the VDRP session, the parties shall
 3
          jointly file their VDRP Completion Report, consistent with Local Rule 271(o).
 4
       6. Any party that objects to this referral to the VDRP shall file its objections within seven (7)
 5
          days of this order. Such objections shall clearly outline why that party believes that the
 6

 7        action is not appropriate for referral to the VDRP.

 8     7. The schedule in the scheduling conference order (ECF No. 14) remains in place but to the

 9        extent the schedule requires modification to facilitate settlement, the parties may contact
10
          the Court to request such modification.
11

12
     IT IS SO ORDERED.
13

14     Dated:    July 18, 2019                               /s/
                                                      UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
